Broyles, J.
1. While the evidence for the State established a ease of murder, and the evidence for the defense, in the main, showed a justifiable homicide, yet there was some evidence of mutual combat between the deceased and the accused, and therefore a verdict of voluntary manslaughter was authorized.
2. The excerpt from the charge of the court, complained of in the 5th ground of the motion for a new trial, while slightly erroneous, was not, under the facts of the case, prejudicial to the defendant.
3. The only assignment of error not dealt with above is not insisted upon in the brief of counsel for the plaintiff in error.

Judgment affirmed.